Notice of Pre-AIA  or AIA  Status
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of an oil containment device comprising a track on the edges of a deck provided with sliders supporting four oil containment booms with oil suction pipes having openings and booster pumps, pairs of rotating propellers patentably distinguishes over the prior art of record. Close prior art is exemplified by Irons and French patent 2 085 492, which disclose booms that may be contracted by rollers to concentrate the oil; and Kimura, which discloses a vessel with a pair of booms having propelled vessels on the ends. Other prior art of general interest includes the suction booms of Ashtary, Gould, Rosquist and Torres.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778